Exhibit 10.4

FIRST AMENDMENT TO COMMERCIAL LEASE

THIS FIRST AMENDMENT TO COMMERCIAL LEASE (this “Amendment”) is made and entered
into as of this 19th day of August, 2013, by and between BRAVE NEW WORLD REALTY,
LLC (“Lessor”), and MANITEX SABRE, INC., a Michigan corporation (“Lessee”).

WITNESSETH:

WHEREAS, Lessor and Lessee (as assignee of Sabre Manufacturing, LLC) are parties
to that certain Commercial Lease dated August 29, 2011 (the “Lease”), with
respect to certain premises located at 5520 E. State Road 8, Knox, Indiana
46534, as more particularly described in the Lease;

WHEREAS, Lessor has consented to the assignment of the Lessee’s interest in the
Lease from Sabre Manufacturing, LLC to Lessee;

WHEREAS, Lessor and Lessee have agreed to amend the Lease as hereinafter set
forth; and

WHEREAS, capitalized terms not otherwise defined in this Amendment shall have
the same meanings ascribed them in the Lease.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties hereinafter expressed, it is hereby agreed as
follows:

1. Section 1.1 of the Lease is hereby deleted in its entirety and replaced with
the following:

 

  “1.1 Lessor does hereby lease to Lessee, and Lessee hereby hires from Lessor,
those premises commonly known as and located at 5520 E. State Road 8 (also known
as 5595 E. State Road 8), Knox, Indiana 46534, as more particularly described on
Exhibit A attached hereto including, without limitation, approximately 2.5 acres
of land and the buildings thereon totaling approximately 17,000 square feet of
space.

2. Section 1.2 of the Lease is hereby deleted in its entirety and replaced with
the following:

 

  “1.2 Said premises shall be used for general manufacturing purposes including,
without limitation, for the manufacture of “frac” tanks and water tanks and to
operate blast and paint facilities, and for uses ancillary thereto including
without limitation office and warehouse uses, and for no other business or
purpose without the written consent of Lessor.”



--------------------------------------------------------------------------------

3. Notwithstanding anything in the Lease to the contrary, the term of the Lease
is hereby extended through and shall expire on August 19, 2020 (the date seven
years after the date of this Amendment). In addition, provided Lessee is not in
default under the terms of the Lease, Lessee shall have the right and option to
extend the term for an additional five (5) years upon written notice delivered
to Lessor not less than ninety (90) days prior to the expiration date of the
Lease noted in the immediately preceding sentence and, upon delivery of such
notice to Lessor and provided Lessee is not in default under the terms of the
Lease, the term of the Lease shall be further extended through and expire on
August 19, 2025 (the date twelve (12) years after the date of this Amendment).

4. Notwithstanding anything in the Lease to the contrary, rent for the period
beginning on the first day of the calendar month immediately following the date
of this Amendment and continuing through expiration date of this Lease
(including any extension term), shall be payable monthly in advance on the 1st
day of each and every calendar month. The amount of rent payable by Lessee shall
be $2,968.00 per month; provided, however, that the amount of monthly rent shall
be increased on each anniversary of the date of this Amendment (each an
“Adjustment Date”) by two percent (2%) or, if less, the increase, if any, in the
Consumer Price Index (as defined below) between the date of this Amendment or
the immediately preceding Adjustment Date, as applicable, and the then-current
Adjustment Date, it being understood and agreed that Lessee shall notify Lessor
in writing of the amount of any such increase in the amount of monthly rent
payable hereunder of less than two percent (2%) based on the Consumer Price
Index not less than ten (10) days prior to each Adjustment Date and shall
include with such notice Lessee’s calculation of the amount of any such
increase. For the avoidance of doubt, if there is no increase, or a decrease, in
the Consumer Price Index between applicable Adjustment Dates, then there shall
be no increase in the amount of monthly rent as of the then-current Adjustment
Date, provided, Lessee provides Lessor with the written notice required by the
preceding sentence. The monthly rent payable hereunder shall not decrease in any
event. As used herein, the term “Consumer Price Index” shall mean the “Consumer
Price Index for All Urban Consumers, All Items, in the U.S., Midwest region
(Base Year 1982-1984=100, and being 223.775 as of June 2013)” published by the
United States Department of Labor, Bureau of Labor Statistics. If the Index is
changed so that the base year of the Consumer Price Index changes, the Consumer
Price Index shall be converted in accordance with the conversion factor
published by the United States Department of Labor, Bureau of Labor Statistics.
If the Consumer Price Index is discontinued or revised during the Term, such
other government index or computation with which it is replaced shall be used in
order to obtain substantially the same result as would be obtained if the
Consumer Price Index had not been discontinued or revised.

 

2



--------------------------------------------------------------------------------

5. Section 8.2 of the Lease is hereby deleted in its entirety and replaced with
the following:

 

  8.2 Lessee, at its own cost and expense, shall obtain or provide and keep in
full force for the benefit of the Lessor, during the term hereof, commercial
general liability insurance, insuring against any and all liability or claims of
liability arising out of, occasioned by or resulting from any accident or
otherwise in or about the Premises for injuries to any persons, for limits of
not less than $2,000,000.00 per occurrence (bodily injury or property damage)
and $5,000,000.00 in aggregate. The insurance policies shall be with duly
licensed companies and evidence of such policies shall be delivered to the
Lessor, together with proof of payment, prior to the date when the Lessee shall
enter in possession. At least thirty (30) days prior to the expiration or
termination date of any policy, the Lessee shall deliver a renewal or
replacement policy with proof of the payment of the premium therefor. All
policies of insurance shall name the Lessor as additional insured and loss
payee. Lessor, at its sole cost and expense, shall also maintain property damage
insurance insuring the leased premises for its full replacement value.

6. Section 13.7e of the Lease is hereby deleted in its entirety and replaced
with the following:

 

  “e. Except as otherwise set forth herein, Lessee shall be solely responsible
for all maintenance, repairs and replacements required with respect to the
leased premises during the term of the Lease, whether interior or exterior,
ordinary or extraordinary, including, but not limited to, the HVAC, electrical
and mechanical systems comprising a part of the leased premises. Notwithstanding
the foregoing, Lessor, at its sole cost and expense, shall be responsible for
any replacements required with respect to the structural aspects of the
building, including the roof deck (but excluding the roof and related drainage
system), unless caused by Lessee’s negligence or misuse thereof. All work
performed shall be completed in a first class manner by duly licensed and
reputable contractors. Any work to be performed by Lessee costing more than
$100,000 shall require the Lessor’s prior written approval, not to be
unreasonably withheld.”

7. Provided that Lessee is not in default under the terms of the Lease, Lessee
shall have the right and option to purchase the leased premises at any time
during the term of the Lease (the “Purchase Option”). To exercise the Purchase
Option, Lessee shall deliver to Lessor written notice of Lessee’s intent to
purchase the premises (the “Purchase Notice”) not less than sixty (60) days
prior to the date when Lessee intends to close on purchase of the premises. The
Purchase Notice shall reference this paragraph of this Amendment and shall set
forth the date upon which Lessee intends to close on purchase of the premises
(the “Purchase Date”). After Lessee’s delivery of the Purchase Notice, Lessor
and Lessee shall negotiate in good faith for up to thirty (30) days toward
execution of a definitive purchase and sale agreement with respect to the
Premises (the “Purchase Agreement”). The Purchase Agreement shall contain, among
other provisions reasonably acceptable to Lessor and Lessee, the following
provisions: (i) the purchase price shall be payable in cash on the Purchase Date
and shall be the amount agreed upon by Lessor and Lessee or, if Lessor and
Lessee are unable to agree upon the purchase price, then the purchase price
shall be the average of two appraisals of the premises performed by independent,
third-party appraisers, one selected and paid by Lessor (with Lessee’s
reasonable consent) and one selected and paid by Lessee (with Lessor’s
reasonable consent), in either case, not subject to any financing or other
contingency; (ii) Lessor shall make reasonable limited representations and

 

3



--------------------------------------------------------------------------------

warranties with respect to the premises; (iii) Lessee shall have ten (10) days
after execution of the Purchase Agreement in which to conduct limited due
diligence with respect title and survey of the premises, during which period
Lessee shall have the right to terminate the Purchase Agreement without penalty
for any reason or for no reason, in Lessee’s sole discretion, provided, however,
Lessee agrees that upon any such termination Lessee shall be responsible to pay
all of Lessor’s reasonable expenses, including, without limitation, all legal,
accounting and appraisal expenses related to negotiation of the Purchase
Agreement and related transactions; (iv) real estate taxes, assessments,
utilities and the like shall be prorated as of the Purchase Date in accordance
with local custom; and (v) Lessor and Lessee shall each pay their share of
title, escrow and closing costs in accordance with local custom. Lessor and
Lessee agree to work in good faith toward execution of the Purchase Agreement
and closing of the transactions contemplated thereunder. If Lessor and Lessee
are unable to agree upon and execute a definitive Purchase Agreement, each
acting reasonably and in good faith, or if closing thereunder does not occur,
then the Lease, including Lessee’s Purchase Option hereunder, shall continue in
full force and effect pursuant to its terms.

8. During the period which is not more than ninety (90) days and not less than
sixty (60) days prior to expiration or earlier termination of (i) the seven
(7) year lease term, or (ii) the twelve (12) year Lease term if Lessee has
exercised its option to extend the Lease for an additional five (5) year term
(the “Sale Notice Period”), Lessor shall have the right and option to notify
Lessee (the “Sale Notice”) that Lessor intends to sell the leased premises to
Lessee (the “Sale Option”), which transaction shall close on or prior to the
expiration of the seven year lease term or twelve year Lease term, as the case
may be. For the avoidance of doubt, it is understood and agreed that Lessor’s
right to exercise the Sale Option hereunder shall only exist at the expiration
or earlier termination of the term of the Lease, as the same may be extended
pursuant to Paragraph 3 of this Amendment. The Sale Notice shall reference this
paragraph of this Amendment and shall set forth the date upon which Lessor
intends to close on sale of the premises (the “Sale Date”). After Lessor’s
delivery of the Sale Notice, Lessor and Lessee shall negotiate in good faith for
up to thirty (30) days toward execution of a definitive purchase and sale
agreement with respect to the Premises (the “Sale Agreement”). The Sale
Agreement shall contain, among other provisions reasonably acceptable to Lessor
and Lessee, the following provisions: (i) the purchase price shall be payable in
cash on the Sale Date and shall be the amount agreed upon by Lessor and Lessee
or, if Lessor and Lessee are unable to agree upon the purchase price, then the
purchase price shall be the average of two appraisals of the premises performed
by independent, third-party appraisers, one selected and paid by Lessor (with
Lessee’s reasonable consent) and one selected and paid by Lessee (with Lessor’s
reasonable consent)(the “Purchase Price”), in either case, not subject to any
financing or other contingency; (ii) Lessor shall make reasonable limited
representations and warranties with respect to the premises; (iii) Lessee shall
have ten (10) days after execution of the Sale Agreement in which to conduct
limited due diligence with respect title and survey of the premises; (iv) real
estate taxes, assessments, utilities and the like shall be prorated as of the
Sale Date in accordance with local custom; and (v) Lessor and Lessee shall each
pay their share of title, escrow and closing costs in accordance with local
custom. Lessor and Lessee agree to work in good faith toward execution of the
Sale Agreement and closing of the transactions contemplated thereunder. If
Lessor and Lessee are unable agree upon and execute a definitive Sale Agreement,
each acting reasonably and in good faith, or if closing thereunder has not
occurred within sixty (60) days of Lessor’s

 

4



--------------------------------------------------------------------------------

delivery of the Sale Notice, then Lessee shall nevertheless pay the Purchase
Price as determined above to Lessor and Lessor shall transfer title to the
leased premises by deed to Lessee free and clear of any and all liens and
encumbrances (other than any such liens or encumbrances caused by Lessee), and
Lessor and Lessee shall do all other things reasonably required to close on the
sale of the leased premises from Lessor to Lessee.

9. Exhibit “A” to the Lease is hereby deleted in its entirety and replaced with
Replacement Exhibit “A” attached to this Amendment.

10. From and after the date of this Amendment and continuing through expiration
or termination thereof, Lessee shall (a) maintain the leased premises, (b) keep
all operations at the leased premises, and (c) keep any use to which the leased
premises are put, in compliance with Applicable Law; provided, however, that
Lessor shall be responsible for attaining compliance with Applicable Law with
respect to (a), (b) and (c) to the extent any non-compliance exists with respect
to such items on or before the date of this Amendment. “Applicable Law” shall
mean all federal, state, local and municipal laws, statutes, ordinances, rules,
regulations and legally enforceable guidelines.

11. a. From and after the date of this Amendment and continuing through
expiration or termination thereof, Lessee shall be responsible and liable for
any Discharge of any Hazardous Substances at the leased premises, unless caused
by Lessor or its agents, employees or representatives; provided, however, that
Lessee shall not be responsible or liable for migration of Hazardous Substances
onto the leased premises from off-site unless caused by Lessee or any member of
the Lessee Group. Lessee shall not have any responsibility or liability for any
Pre-Existing Condition, except to the extent such condition is determined to
have been exacerbated by the acts of Lessee or any member of the Lessee Group.
Lessor shall be solely responsible and liable for any Pre-Existing Condition,
any Discharge of Hazardous Substances at any time before the date of this
Amendment, and any Discharge of any Hazardous Substance after expiration or
termination of the Lease, except to the extent any of the foregoing are caused
or determined to have been exacerbated by the acts of Lessee or any member of
the Lessee Group. “Hazardous Substances” shall mean any substance, material or
waste, whether solid, liquid or gaseous, that is defined as hazardous or toxic,
as pollution or a pollutant, or as contamination or a contaminant, in any
Applicable Law or any other substance, material or waste that may cause
liability at common law. “Discharge” shall mean the spilling, leaking, release,
discharge or emission into the environment, including, without limitation, soil
or other substrate, groundwater, surface water or ambient air. Any investigation
or remediation of Hazardous Substances shall be to a standard consistent with
industrial/commercial use of the leased premises and in a manner which shall in
no material way either limit the future use, or diminish the value of, the
leased premises. “Lessee Group” shall mean any or all of Lessee’s agents,
employees, representatives, contractors, workmen, mechanics, suppliers,
customers, guests, licensees, invitees, sublessees, and assignees. “Pre-Existing
Condition” shall mean the presence of any Hazardous Substances on the leased
premises, to the extent such Hazardous Substances were not introduced onto the
leased premises, on or after the date of this amendment.

 

5



--------------------------------------------------------------------------------

b. Lessor represents to the Lessee that it has disclosed to Lessee all documents
in the possession of Lessor indicating the actual or alleged presence of
Hazardous Substances at the leased premises. To the best of Lessor’s Knowledge,
except as set forth in such documents disclosed to Lessee, there are no other
Hazardous Substances on, at, under or migrating from or to the leased premises.
For purposes of this Lease, “Lessor’s Knowledge” shall consist of the knowledge
on the date of this Amendment of Steven Adler, without any obligation on his
part to conduct any inquiry or investigation of any sort. Lessee represents to
Lessor that Lessee has no intention of using any Hazardous Substances at the
leased premises except to the extent Hazardous Substances are being used in
connection with business operations at the leased premises prior to the date of
this Amendment. Lessee will disclose to Lessor in writing any Hazardous
Substances that Lessee uses or plans to use at the leased premises in addition
to those being used in connection with business operations at the leased
premises prior to the date of this Amendment no later than thirty (30) days from
the date Lessee first brings such Hazardous Substances onto the leased premises.

c. Within the last ninety (90) days that Lessee is in possession of the leased
premises, Lessee shall cooperate with and assist Lessor, at Lessor’s cost, in
obtaining a Phase I environmental site assessment that is in full compliance
with the American Society of Testing and Materials standard E-1527, performed by
an environmental consultant or engineer retained by Lessor, a copy of which
report (“Phase I Report”) shall be provided to Lessee. The Phase I Report shall
contain the recommendations of the environmental consultant or engineer for the
investigation of any Recognized Environmental Conditions (“RECs”) identified by
the Phase I Report. Lessee shall provide Lessor’s environmental consultant or
engineer with access to the leased premises for the purpose of performing the
Phase I environmental site assessment and the investigation of any identified
RECs. Lessor’s environmental consultant or engineer shall provide Lessee with a
certificate of insurance indicating that Lessor’s environmental consultant or
engineer has commercial general liability, automotive, and contractor’s
pollution liability insurances from insurance companies with A. M. Best ratings
of A or better in an amount no less than $1 million per claim or occurrence, and
workers’ compensation insurance as required by Applicable Law. Lessor shall
indemnify, defend and hold Lessee harmless from and against any costs, damages,
claims or liabilities of any nature that arise from the presence of Lessor’s
environmental consultant or engineer on the lease premises for the purposes
described herein. Lessor shall ensure that Lessor’s environmental consultant or
engineer uses all commercially reasonable efforts to avoid having its activities
on the leased premise interfere with operations on the leased premises. Unless
Lessor agrees otherwise in writing, Lessee shall pay the reasonable cost of the
investigation and remediation of all Discharges of Hazardous Substances
identified as RECs in the Phase I Report for which Lessee is responsible or
liable under this Lease only to the extent necessary to comply with Applicable
Law, and such investigation and remediation shall also comply with the terms of
this Lease, evidence of which shall be provided to Lessor within ten (10) days
of its receipt by Lessee, and Lessee shall be considered a holdover tenant in
the event that the investigation and remediation of Hazardous Substances
identified as RECs in the Phase I Report for which the Lessee is responsible or
liable under this Lease is not completed within the term of the Lease. Unless
Lessee agrees otherwise in writing, Lessor shall pay the cost of the
investigation and remediation of all Discharges of Hazardous Substances for
which Lessor is responsible or liable under this Lease only to the extent
necessary to comply with Applicable Law, and such investigation and remediation
shall also comply with the terms of this Lease, evidence of which shall be
provided to Lessee within ten (10) days of its receipt by Lessor. The parties
shall cooperate to do whatever is commercially and reasonably necessary to

 

6



--------------------------------------------------------------------------------

ensure that any investigation or remediation of Hazardous Substances under this
Lease shall be consistent with the future use of the leased premises for
industrial or commercial use, but need not do any investigation or remediation
to permit the future use of the lease premises for residential purposes. Lessee
shall not, without the prior written approval of Lessor (with such prior written
approval by Lessor not to be unreasonably withheld), undertake any invasive
sampling of soil, groundwater or surface water on, at, under or migrating from
the leased premises during the term of this Lease.

d. Each party shall notify the other upon the discovery by them or by others
working on their behalf of any Hazardous Substances on, at, under or migrating
from or to the leased premises. Each party shall keep the other fully informed
of all of its efforts in the investigation or remediation of any Hazardous
Substances Discharged on, at, under or migrating from the leased premises. Each
party shall (a) simultaneously provide the other party with a copy of any
correspondence, document or information of any sort provided by the former party
to any Governmental Entity with respect to Hazardous Substances Discharged or
alleged to have been Discharged at the leased premises; and (b) provide the
other party, within three (3) business days of the former party’s receipt of any
correspondence, document or information of any sort, with a true copy of such
correspondence, document or information, in connection with Hazardous Substances
on, at, under or migrating from the leased premises, or the investigation or
remediation of such Hazardous Substances. Each party shall give the other party
no less than ten calendar (10) days advanced notice of any meeting between the
former party and any Governmental Entity concerning Hazardous Substances at the
leased premises, and shall give the other party the opportunity to be present at
such meeting. “Governmental Entity” shall mean any federal, state, local or
municipal agency, office, authority, officer or employee with jurisdiction or
authority under Applicable Law.

e. Each party shall indemnify, defend and hold the other party, including its
members, shareholders, officers, directors, representatives, agents and
employees, harmless from and against any and all claims, response costs, losses,
liabilities, lawsuits, damages, costs, cost recovery, and expenses, including,
without limitation, legal fees, incurred to enforce this indemnity or otherwise,
to the extent arising directly or indirectly from, out of, or by reason of any
breach of the first party’s representations, warranties, covenants,
responsibilities or other obligations under paragraphs 10 and 11 of this
Amendment, which indemnification obligations shall survive expiration or earlier
termination of the lease including, without limitation, termination of the lease
pursuant to exercise of the Purchase Option or the Sale Option.

12. In the event Lessee remains in possession of the leased premises after
expiration or earlier termination of the Lease, other than following exercise of
the Purchase Option or the Sale Option, then Lessee shall be considered a
holdover tenant on the same terms and conditions as the Lease but Lessee shall
pay 150% of the monthly rental for the last month of the term of the Lease for
each month of such holdover tenancy.

13. Subject to the limitations contain in this paragraph 13, Lessor and Lessee
hereby waive and release the other, and waive their right of recovery against
the other, for loss of or damage to property, real and/or personal, arising out
of or incident to the perils insured or to be insured against under this Lease
and under any similar insurance maintained by Lessor and

 

7



--------------------------------------------------------------------------------

Lessee, which perils occur in, on or about the Premises, whether due to the
negligence of Lessor or Lessee or their agents, employees, contractors and/or
invitees, to the extent such loss or damage is covered by such insurance.
Deductibles and self-insured retentions in amounts equal to or less than the
amount of such deductibles or self-insured retentions in effect on the date
hereof shall be deemed to be recoverable and excluded from insurance for
purposes hereof, it being understood that all deductibles and self-insured
retentions in excess of amounts in effect on the date hereof shall be deemed to
be covered by insurance for purposes hereof. For the avoidance of doubt, Lessor
and Lessee each reserve and do not waive their right of recovery against the
other for any such loss or damage due to the wrongful or negligent acts or
omissions of the other that are not covered by such insurance, including, but
not limited to, any such loss or damage in excess of such insurance coverage
limits. Lessor and Lessee shall, in connection with obtaining the policies of
insurance required hereunder, give notice to their respective insurance carrier
or carriers that the foregoing mutual waiver of subrogation is contained in this
Lease and request issuance of endorsements confirming waiver of the insurance
company’s right of recovery pursuant to this paragraph 13 of this Amendment.

14. Lessor hereby reconfirms its consent to assignment of the Lease from Sabre
Manufacturing, LLC, to Lessee.

15. Except as expressly modified by this Amendment, all terms and provisions of
the Lease shall remain in full force and effect.

16. This Amendment may be executed with facsimile signatures and in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute one and same instrument.

[Remainder of this page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

“LESSOR” BRAVE NEW WORLD REALTY, LLC By:  

/s/ Steven Adler

Name: Steven Adler Title: Managing Member “LESSEE”

MANITEX SABRE, INC.,

a Michigan corporation

By:  

/s/ David J. Langevin

Name: David J. Langevin Title: President

 

9



--------------------------------------------------------------------------------

REPLACEMENT EXHIBIT “A”

[Attached corrected legal description and/or depiction of the premises]